Mr. Justice Gabbert
dissenting:
The testimony establishes that the Hanover- Company paid the purchase price, and the title to the property was taken in the name of Barr, Larrabee and Crooks, trustees. Under this state of facts the title was held in-trust by the grantees, for the benefit of the Hanover Company by operation of law. Lipscomb v. Nichols, 6 Colo. 290.
It further appears from the testimony that the purpose of having the title vested in the trustees, was to secure Barr against loss in having indorsed the notes given by the Hanover Company for the money it borrowed with which to make the purchase. This state of facts is established by parol testimony only, and is an attempt to create a trust or interest in the property in favor of Barr, which section 6, of the Statute of Frauds, section 2660, Rev. Stat. 1908, expressly inhibits being created in this manner; that section states: “No estate or interest in lands, * * * nor any trust or power over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted, assigned, surrendered or declared, unless by act or operation of law, or by deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering or declaring the same, or by his lawful agent, thereunto authorized by writing.” When, therefore, it appears that the title to the property was held in trust by Barr and his co-trustees, for the benefit of the Hanover Company, which title the Ohio Company has acquired, Barr *139cannot be heard to assert that he has an interest therein superior to the Ohio Company by virtue of a parol agreement with the Hanover Company, which under the statute is void. The trust attempted to be established by Barr is an express one. Where this class of contracts relates to an interest inlands, the statute of-frauds, to which we have referred, requires that they shall be manifested and proved by writing.—Learned v. Tritch, 6 Colo. 43.
Decided November 2, A. D. 1914.
Rehearing denied December 7, A. D. 1914.
The writer is authorized to state that Mr. Justice G-arrigues concurs in this opinion.